DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Claim 1 has been amended to recite a raw material compositon for producing oxygen carriers by spraying drying method, wherein the oxygen carriers are formed by calcination after the spray-drying, and wherein the calcination temperature, oxygen transfer capacity, and wear index are further limited to specific ranges.  The argument is unpersuasive since as explained below Baek, Okuyama, and Zhao disclose a raw material comprising identical composition and concentration and if the composition is physically the same, it must have the same properties.  See MPEP 2112.01.II.
In response to applicant's argument at Page 9 of the Remarks that Okuyama discloses mixing hydroxide powders, molding and sintering and is not spray-drying, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Office maintains that Okuyama is relevant as a raw material powder for forming NiO after calcination and that a person of ordinary skill in the art would reasonably expect that nickel hydroxide would result in the same NiO after spray-drying.  Stated in another way the Office maintains that the mode of drying does not make Okuyama non-analogous art and an artisan would reasonably predict nickel hydroxide to perform the same function in a raw material that is spray-dried.
In response to applicant's argument at Page 9 that the Baek and Zhao references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the calcination temperature is lowered) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that that there is no reason or motivation for those skilled in the art to apply boehmite instead of gamma-alumina to lower the calcination temperature or to improve oxygen transfer capacity and wear index, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Zhao as applied suggests that boehmite sol as a raw material precursor to alumina in oxygen carrier has improved strength for long-term operation in CLC.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (KR 20120013151 where citations in this Office Action are from the machine translation provided with the reference) and in further view of Okuyama et al (US 3,846,340) and in further view of Zhao (Sol-Gel-Derived NiO/NiAl2O4 Oxygen carriers for Chemical-Looping Combustion by Coal Char submitted in the IDS filed 4/13/2020).
	Regarding Claim 1, Baek discloses a solid raw material for oxygen carrier comprising:
		(1) Active material and a support;
(2) The active material includes nickel oxide or manganese oxide powder;
(3) The support includes alumina and magnesia (magnesium oxide) (See Page 3, ¶3 and ¶16-20 and Page 6, Example 1).
	Regarding the claim limitation, wherein the oxygen carriers are formed by calcination after the spray-drying, the claim limitations are directed to the intended use of the raw material and does not limit the claimed raw material to a particular structure.
	Claim 1 therefore differs from Baek where the raw material for producing NiO oxygen carrier comprises a nickel hydroxide as a first component to make the NiO.  Claim 1 also differs from Baek where the raw material comprises a boehmite instead of alumina.
Regarding the raw material comprising nickel hydroxide as a component to make NiO, Okuyama discloses a NiO containing catalyst where the catalyst containing NiO is prepared by nickel salt (see Col 5, Ln 10-16) or nickel hydroxide powder as a precursor to NiO (See Col 5, Ln 27-30).  Okuyama discloses a method for preparing catalyst where a raw material comprising nickel hydroxide powder mixed with alumina is molded into a form and sintered at 600 to 900°C (i.e. heated or calcined) to form the catalyst containing NiO and a carrier (i.e. support) (see Claim 19 and 21).  Okuyama further suggests that his described methods of preparing via nickel salt or nickel hydroxide produces a catalyst which is satisfactory in activity or potency and sufficient in endurance (see Col 3, Ln 10-37).
Zhao discloses NiO/NiAl2O4 oxygen carriers prepared by dropping nickel nitrate salt into a boehmite sol, Ni(OH)2/Al2O3 pieces are formed and dried to produce NiO/Al2O3 pieces which are calcined to form NiO/NiAl2O4 pieces (see Page 900, Experimental Details).  Since Zhao discloses that Ni(OH)2 dries to form NiO in his oxygen carrier, Zhao therefore suggests that a person of ordinary skill in the art would reasonably predict that nickel hydroxide powder as a raw material as taught by Okuyama would form nickel oxide suitable for being the oxygen donor in an oxygen carrier material.
In light of Okuyama and Zhao, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to try any one of the known sources for incorporating NiO into the formed product, including the presently claimed nickel hydroxide as taught by Okuyama, given that (1) Baek discloses mixing NiO powder with an oxide support, forming, and firing to form a raw material for producing oxygen carrier; (2) Okuyama teaches a definite number of predictable potential solutions to the problem of incorporating NiO in an alumina carrier including mixing nickel hydroxide powder with an oxide support, forming, and firing; (3) Baek and Okuyama both are drawn to forming composites of NiO with alumina support; and (4) Zhao suggests there would be a reasonable expectation of success in using nickel hydroxide to form NiO and thereby arrive at the claimed invention.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a raw material for producing oxygen carrier comprising NiO and support as disclosed by Baek where the raw material comprises nickel hydroxide powder as disclosed by Okuyama for the same purpose of forming a final product containing NiO on a support with a reasonable expectation of success because Zhao explains that nickel hydroxide is a known precursor of NiO.
Regarding the raw material comprising boehmite, Zhao further discloses a boehmite sol as a raw material precursor to Al2O3 (see Page 900, Experimental Details).  Zhao discloses that strength for long-term operation is a key issue of CLC process and suggests that his oxygen carrier prepared from boehmite sol has strength where Zhao discloses that the porous structure is maintained and sintering is not observed during cyclic studies (see Abstract).  Zhao also explicitly suggests that different inert materials, different proportions of mixture, different preparation methods and different preparation processes affect the physicochemical performance of oxygen carriers (see Page 900, ¶1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a raw material for producing oxygen carrier as disclosed by Baek where the raw material comprises boehmite sol for forming alumina as disclosed by Zhao for the same purpose of making alumina in the final product because Zhao explains that boehmite is a known to form alumina when dried and calcined and suggests that it produces an oxygen carrier with strength for long-term operation in CLC.
Regarding the parts by weight of nickel hydroxide, boehmite, Baek further discloses the composition comprising 50-80 parts by weight NiO, 10 to 49 parts by weight alumina, and 1 to 20 parts by weight of magnesia (see Page 1, Claim 9).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the raw material where the concentrations for the nickel hydroxide which forms nickel oxide, boehmite which forms alumina, and magnesia precursors are in any range overlapping with the ranges disclosed by Baek and predict that the raw material is suitable for forming the oxygen carrier.
Regarding the claim limitation, wherein when the calcination temperature is 1200°C, the oxygen carriers have an oxygen transfer capacity of 12.5 parts by weight to 25 parts by weight based on the total weight of the oxygen carriers and have a wear index obtain by Equation 1 of 20% or lower, it has been held that products of identical chemical composition can not have mutually exclusive properties (see MPEP 2112.01).  Here, since the raw material composition disclosed by Baek, Okuyama, and Zhao comprises nickel hydroxide, boehmite, and after calcination comprises the same concentrations of NiO, alumina and magnesia after calcination as the claimed invention, an artisan of ordinary skill in the art would reasonably expect the oxygen transfer capacity wear index to be identical to the claimed invention since the prior art suggests a composition having identical composition and concentration.
	Regarding Claims 10 and 11, the claims are “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Here, the prior art discloses Baek discloses oxygen carriers formed from the raw material encompassing Claim 1 and comprising nickel oxide.  In the event any slight differences can be shown between the two oxygen carriers, the burden is on Applicant to provide concrete evidence that the difference exhibits unexpected properties compared to the prior art Baek, Okuyama, and Zhao.  See Ex parte Gray, 10 USPQ2d 1922.
Further regarding Claim 11, Baek discloses the wear resistance measured with a three-hole air-jet abrasion tester modified according to ASTM D 5757-95 where the wear index is less than 30% including examples less than 10% (see Page 7 and Table 2 for (AI), %).
Regarding Claim 12, Baek discloses oxygen carrier where the shape is spherical non-donuts (i.e. non blowholes), the average particle size is within 50 to 150 µm, the particle size distribution is within 30 to 400 µm; and the packing density (packing density) is within the range of 0.5 to 3.0 g/ml (see Claims 2-4 and Page 2).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the oxygen carrier as disclosed by Baek, Okuyama, and Zhao where the average particle size, particle size distribution, and packing density are in any workable or optimum range overlapping with his disclosed ranges including the claimed range and expect to produce an oxygen carrier effective for chemical looping combustion.
Regarding Claim 13, Baek discloses the oxygen carrier where the oxygen transfer capacity is within the range of 5 to 17 wt% (see Claim 7). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the oxygen carrier as disclosed by Baek, Okuyama, and Zhao where oxygen transfer capacity is in any workable or optimum range overlapping with his disclosed ranges including the claimed range and expect to produce an oxygen carrier effective for chemical looping combustion.
Regarding Claim 14, Baek discloses a method for producing oxygen carriers comprising:
(1) Producing a slurry for producing oxygen carriers by mixing a solvent with a raw material;
	(2) Stirring the slurry to produce a homogeneous slurry;
	(3) spray-drying the homogeneous slurry to form solid particles;
	(4) Drying the formed solid particles (see Pages 4-5).
	Baek further discloses a method where the raw materials comprise nickel oxide or manganese oxide as an active material and alumina and magnesia as a support material (See Page 3, ¶3 and ¶16-20).  Baek further discloses an example comprising nickel oxide powder (see Page 6, Example 1).
	 
	Claim 14 therefore differs from Baek where the raw material for producing oxygen carrier comprises a nickel hydroxide as a first component.  Claim 14 also differs from Baek where the raw material comprises a boehmite instead of alumina.
Okuyama discloses a NiO containing catalyst where the catalyst containing NiO is prepared by nickel salt (see Col 5, Ln 10-16) or nickel hydroxide powder as a precursor to NiO (See Col 5, Ln 27-30).  Okuyama discloses a method for preparing the NiO containing catalyst comprising combining nickel hydroxide powder with alumina, molding into a form and sintering at 600 to 900°C (i.e. heated or calcined) to form the catalyst containing NiO and a carrier (i.e. support) (see Claim 19 and 21).  Okuyama further suggests that his described methods of preparing via nickel salt or nickel hydroxide produces a catalyst which is satisfactory in activity or potency and sufficient in endurance (see Col 3, Ln 10-37).
Zhao discloses NiO/NiAl2O4 oxygen carriers prepared by dropping nickel nitrate salt into a boehmite sol, Ni(OH)2/Al2O3 pieces are formed and dried to produce NiO/Al2O3 pieces which are calcined to form NiO/NiAl2O4 pieces (see Page 900, Experimental Details).  Since Zhao discloses that Ni(OH)2 dries to form NiO in his oxygen carrier, Zhao therefore suggests that a person of ordinary skill in the art would reasonably predict that nickel hydroxide powder as a raw material as taught by Okuyama would form nickel oxide suitable for being the oxygen donor in an oxygen carrier material.
In light of Okuyama and Zhao, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to try any one of the known sources for NiO, including the presently claimed nickel hydroxide as taught by Okuyama, given that (1) Baek discloses mixing NiO with an oxide support to form a raw material for producing oxygen carrier; (2) Okuyama teaches a definite number of predictable potential solutions to the problem of preparing NiO in an alumina carrier; (3) Baek and Okuyama both are drawn to forming composite materials of NiO with alumina support; and (4) Zhao suggests there would be a reasonable expectation of success in using nickel hydroxide powder and thereby arrive at the claimed invention.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing a raw material for producing oxygen carrier comprising NiO and support as disclosed by Baek where the raw material comprises nickel hydroxide powder as disclosed by Okuyama for the same purpose of forming a final product containing NiO on a support with a reasonable expectation of success because Zhao explains that nickel hydroxide is a known precursor of NiO.
Regarding the raw material comprising boehmite, Zhao further discloses a boehmite sol as a raw material precursor to Al2O3 (see Page 900, Experimental Details).  Zhao discloses that strength for long-term operation is a key issue of CLC process and suggests that his oxygen carrier prepared from boehmite sol has strength where Zhao discloses that the porous structure is maintained and sintering is not observed during cyclic studies (see Abstract).  Zhao also explicitly suggests that different inert materials, different proportions of mixture, different preparation methods and different preparation processes affect the physicochemical performance of oxygen carriers (see Page 900, ¶1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a raw material for producing oxygen carrier as disclosed by Baek where the raw material comprises boehmite sol for forming alumina as disclosed by Zhao for the same purpose of making alumina in the final product because Zhao explains that boehmite is a known to form alumina when dried and calcined and suggests that it produces an oxygen carrier with strength for long-term operation in CLC.
Regarding the claimed parts by weight of nickel hydroxide, boehmite, Baek further discloses the composition comprising 50-80 parts by weight NiO, 10 to 49 parts by weight alumina, and 1 to 20 parts by weight of magnesia (see Page 1, Claim 9).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the raw material where the concentrations for the nickel hydroxide which forms nickel oxide, boehmite which forms alumina, and magnesia precursors are in any range overlapping with the ranges disclosed by Baek and predict that the raw material is suitable for forming the oxygen carrier.
Regarding the claim limitation, wherein when the calcination temperature is 1200°C, the oxygen carriers have an oxygen transfer capacity of 12.5 parts by weight to 25 parts by weight based on the total weight of the oxygen carriers and have a wear index obtain by Equation 1 of 20% or lower, it has been held that products of identical chemical composition can not have mutually exclusive properties (see MPEP 2112.01).  Here, since the raw material composition disclosed by Baek, Okuyama, and Zhao comprises nickel hydroxide, boehmite, and after calcination comprises the same concentrations of NiO, alumina and magnesia after calcination as the claimed invention, an artisan of ordinary skill in the art would reasonably expect the oxygen transfer capacity wear index to be identical to the claimed invention since the prior art suggests a composition having identical composition and concentration.
Regarding Claim 15, Baek discloses the method where the content of the solid in the slurry is 15 to 50 wt% and the solvent is water (see Page 4).
Regarding Claim 16, Baek discloses the method where the slurry comprises organic additive such as dispersant, antifoaming agent, and organic binder (see Page 4).
Regarding Claim 17, Baek discloses the method where the dispersant includes anionic or nonionic surfactants (see Page 4)
Regarding Claim 18, Baek discloses the method where the anionic surfactant is polycarboxylate ammonium salt or polycarboxylate amine salt (see Page 4).
	Regarding Claim 19, Baek discloses the method where the antifoaming agent include for example silica-silicone, silica-based, metal soap-based, amido-based, polyether-based, polyglycol-based, organophosphorous based, high alcohol-based, and lactic-acid-based (see Page 4).
	Regarding Claim 20, Baek discloses the method where the organic binder comprising one or more of polyvinyl alcohol, polyethylene glycol, and methylcellulose (see Page 4).
	Regarding Claim 21, Baek discloses the method where the additives includes dispersant, defoamer, and organic binder and the additives comprise by weight 0.3 wt% dispersant, 0.2 wt% antifoaming agent, and 3.0 wt% organic binder (see Page 6).
	Regarding Claim 22, Baek discloses a method where the slurry is subjected to grinding in a wet mill when the mixing is complete and after grinding the slurry foreign substances are removed (see Page 4).
	Regarding Claim 23, Baek discloses a method where spray drying comprises injecting where the inlet temperature is 260-300°C and the outlet temperature is 90 to 150°C (see Page 4).
	Regarding Claim 24, Baek discloses a method comprising drying and baking the formed solid particles comprising drying at 110 to 130°C for 2, injecting the dried solid particles into a high-temperature baking furnace while firing for 2 to 10 hours at a firing temperature of 900 to 1300°C at a rate of 1 to 5°C/min (see Page 5).
	Regarding Claim 25, Baek further discloses a chemical looping combustion method including causing the oxygen carriers encompassing the carriers of claim 10 to react with a fuel so that the oxygen carriers are reduced and the fuel is combusted and causing the reduced oxygen carriers to react with oxygen so that the oxygen carriers are regenerated (see Page 5).

Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek, Okuyama, and Zhao, as applied to Claim 1, and in further view of Darguy et al (US 2015/0075409) cited to show that a characteristic not disclosed in Baek is inherent.
As applied to Claim 1, Baek, Okuyama, and Zhao discloses the raw material comprising nickel hydroxide, alumina, and magnesia.  Baek further discloses the composition comprising 50-80 parts by weight of active material NiO, 10 to 49 parts by weight of alumina as support, and 1 to 20 parts by weight of magnesia as support.
	Regarding Claim 5, Baek further disclose the active material in at least 98% pure form (see Page 6, ¶13).  Baek discloses the raw material in the size of several microns or less and an example where the particles are in a colloidal slurry (i.e. the particles 5 µm or less) (see Page 4, ¶19 and Page 6, ¶14).  
	Darguy discloses that by definition colloidal particles have a size comprised between 1 nm and 1 µm.  Therefore, Baek discloses particles between 1 nm and 1 µm since by definition colloidal particles must be between 1 nm and 1 µm. 
Regarding Claim 6, Baek discloses the raw material in the size of several microns or less and the particles in a colloidal slurry (i.e. the particles 5 µm or less) (see Page 4, ¶19 and Page 6, ¶14).  Baek discloses the raw material where the components have purity of 98% or higher (see Page 6, ¶13).
Regarding boehmite, Zhao further discloses a boehmite sol as a precursor to Al2O3 (see Page 900, Experimental Details).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the raw material as disclosed by Baek, Okuyama, and Zhao where the precursor comprises boehmite sol as disclosed by Zhao and expect to prepare a raw material suitable for forming the oxygen carrier comprising NiO and alumina when dried and calcined.
Regarding Claim 8, Baek discloses the raw material a colloidal slurry (i.e. the particles 1 µm or less since by definition colloidal particles must be 1 µm or less) (see Page 6).  Baek further disclose the active material comprising MgO in at least 98.2% pure form (see Page 6).

Claims 4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek, Okuyama and Zhao, as applied to Claim 1, and in further view of Fan (US 2014/0295361).
	As applied to Claim 1, Baek, Okuyama and Zhao discloses the raw material comprising nickel hydroxide, alumina and magnesium oxide. Baek further discloses the composition comprising 50-80 parts by weight NiO, 10 to 49 parts by weight gamma-alumina, and 1 to 20 parts by weight of magnesia.
	Regarding Claim 4, Zhao further discloses a boehmite sol as a precursor to Al2O3 (see Page 900, Experimental Details).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the raw material as disclosed by Baek, Okuyama and Zhao where the precursor comprises boehmite sol as disclosed by Zhao and expect to prepare a raw material suitable for forming the oxygen carrier comprising NiO and alumina when dried and calcined.
Baek and Zhao do not disclose the raw material comprising 3 to 20 parts by weight of cerium oxide or cerium hydroxide.
Regarding 3 parts by weight to 20 parts by weight cerium oxide or cerium hydroxide, Fan discloses oxygen carrying materials comprising CeO2 as a promoter that increases the oxygen donation capacity improves the rate of fuel conversion in chemical looping systems (see [0066] and Figure 6).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the raw material for oxygen carrier as disclosed by Baek, Okuyama and Zhao where the raw material further comprises 5% of ceria promoter as disclosed in Fan in order to improve the oxygen donation capacity.
Regarding Claim 7, Baek further discloses the raw material in the size of several microns or less and the particles in a colloidal slurry (i.e. the particles 5 µm or less) (see Page 5-6).  Baek discloses the raw material where the components have purity of 98% or higher (see Page 6).  
For the same reasons presented above, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the raw material for oxygen carrier as disclosed by Baek, Okuyama and Zhao where the raw material further comprises 5% of ceria promoter as disclosed in Fan in order to improve the oxygen donation capacity.
Regarding Claim 9, Baek further discloses the raw material in the size of several microns or less and the particles in a colloidal slurry (i.e. the particles 5 µm or less) (see Page 5-6).  Baek discloses the raw material where the components have purity of 98% or higher (see Page 6).  Baek does not disclose the raw material comprising titanium oxide or titanium hydroxide.
Fan discloses oxygen carrying materials comprising TiO2 and MgO having high mechanical strength and retained strength after redox cycles (see [0055-0056]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the raw material for oxygen carrier as disclosed by Baek, Okuyama and Zhao where the raw material further comprises TiO2 as disclosed in Fan and expect to produce an oxygen carrier having high mechanical strength and retained strength when used in chemical looping combustion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        9/24/2022